DISSENTING OPINION
I do not believe that any reasonable inference that the death of plaintiff's decedent was affected solely through accidental means may be drawn from the circumstances recited in the majority opinion.
Admittedly decedent was lying on the garage floor with his head near the engine exhaust and died from carbon monoxide poisoning. There was no evidence of how he came to be there. It ispossible that he fell as he stepped out of his car after starting the motor; it is possible that he laid himself on the floor where he was found after starting the motor; but to my mind there is no evidence from which it may be reasonably inferred that he did either of these things. To choose from these and other possibilities means resort to guess and conjecture upon which a jury's verdict may not be based. Orey v. Mutual LifeInsurance Company of New York (1939), 215 Ind. 305, 309,19 N.E.2d 547; The Prudential Insurance Company of America v. VanWey et al. (1946), 223 Ind. 198, 59 N.E.2d 721.
The majority opinion points to a red spot on decedent's forehead and cinders in his mouth as some evidence to indicate an accidental fall. There was no evidence that these were present when he lay on the garage floor. They were found after he had been dragged out of the garage and was lying in the alley and efforts to revive him had been made. No fair inference of accident *Page 648 
in the garage can be drawn from the bruise or cinders under these circumstances.
Richman, J. concurs in this dissent.
NOTE. — Reported in 70 N.E.2d 24.